PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MORIMOTO, Nobuyoshi
Application No. 14/783,814
Filed: 9 Oct 2015
For: LNG Ship or LPG Ship

:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed September 27, 2021, and supplemented on October 1, 2021.

The petition to revive under 37 CFR 1.137(a) is DISMISSED.

On January 11, 2019, the Office mailed a Notice of Allowance of Fee(s) Due and a Notice of Allowability, including a Notice Requiring Inventor’s Oath or Declaration. The Notice of Allowance set a three-month statutory period from the January 11, 2019 mailing date of the Notice to pay the issue fee. Additionally, the Notice Requiring Inventor’s Oath or Declaration of January 11, 2019, stated that applicant had not submitted a properly executed inventor’s declaration for Nobuyoshi Morimoto. The Notice indicated that an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to the inventor must be filed no later than the date on which the issue fee is paid. In the absence of the submission of a timely and proper reply, the application became abandoned on April 12, 2019. On April 30, 2019, the Office issued a Notice of Abandonment. On September 27, 2021, and on October 1, 2021, petitioner filed the present petition to revive the application.

 A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not meet requirements (1) and (3). 



On renewed petition, petitioner must submit a proper reply to the Notice Requiring Inventor’s Oath or Declaration of January 11, 2019, in the form of an executed inventor’s declaration or a proper substitute statement.

As to requirement (3), the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay and signed statements regarding the extended delay period; however, the statements do not contain sufficient information regarding the extended delay period to support a conclusion that the entire delay was unintentional. Therefore, the USPTO is requiring additional information as to whether the entire delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

After reviewing the statements provided with the petition, there remains a question as to whether applicant (or applicant’s representative) deliberately chose not to prosecute the application and timely seek revival of the abandoned application. Obviously, intentional delay in seeking the revival of an abandoned application precludes relief under 37 CFR 1.137(a). Therefore, the Office is requesting additional information as to whether the entire period of delay. 

MPEP 711.03(c) states there are three periods the Office considers in evaluating a petition under 37 CFR 1.137: 

(1) The delay in reply that originally resulted in the abandonment;
(2) The delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(3) The delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

The statements accompanying the petition do not provide a sufficient explanation by the relevant party covering these periods of delay. It is uncertain if the delay on the part of the party having the right or authority to reply to avoid abandonment (or not reply) was unintentional. The Office notes:

Futures Technology Ltd. v. Quigg, 684 F. Supp. 430, 431, 7 USPQ2d 1588, 1589 (E.D. Va. 1988). Otherwise, the applicant will be considered to have given the third party unbridled discretion to prosecute (or not prosecute) the application to avoid abandonment, and will be bound by the actions or inactions of such third party. 

MPEP 711.03(c)(II)(E). 

In this instance, it appears Nagai International Patent Bureau (“Nagai”), the foreign intellectual property office handling the application, had the right and authority to prosecute (or not) the application to avoid abandonment. Nagai chose not to prosecute the application when it instructed Muncy. Geissler, Olds and Lowe, P.C. Intellectual Property Office (“MGIP”) not to pay the issue fee, resulting in abandonment of the application. If this is the case, Morimoto’s delay is irrelevant in determining whether the first period of delay was unintentional.

On renewed petition, petitioner must identify the party that had the right and authority to file (or not file) a timely and proper reply to the outstanding Notices. Petitioner must provide a signed statement from the relevant party as to the circumstances surrounding the decision whether or not to pay the issue fee and file an inventor’s declaration. Additionally, petitioner must submit statements from Nagai and Morimoto explaining in detail their agreement as to the filing of a time and proper reply and prosecution of this application. The statements must indicate if Nagai was acting with the authority provided by the agreement in instructing MGIP not to pay the issue fee, and allowing the abandonment of the application. Assuming Nagai is a relevant party, Nagai must discuss with specificity the reason for Nagai’s decision not to pay the issue fee, knowing it would result in abandonment (i.e., the first period of delay). Petitioner must show why the Office should not consider Nagai’s actions intentional delay precluding revival of the application. 

As to the second period of delay, the statements of Nagai and Morimoto must discuss the delay in filing the present petition to revive the application. A question remains as to whether the delay from the events that transpired up to the filing of the present petition was the result of an intentional course of action. A deliberate course of action to delay the revival of an application is the antithesis of unintentional delay.

The Office reminds petitioner:

Where the applicant deliberately permits an application to become abandoned (e.g., due to a conclusion that the claims are unpatentable, that a rejection in an Office action cannot be overcome, or that the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). An intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988).

A delay resulting from a deliberately chosen course of action on the part of the applicant does not become an "unintentional" delay within the meaning of 37 CFR 1.137 because:

(A) the applicant does not consider the claims to be patentable over the references relied upon in an outstanding Office action;
(B) the applicant does not consider the allowed or patentable claims to be of sufficient breadth or scope to justify the financial expense of obtaining a patent;
(C) the applicant does not consider any patent to be of sufficient value to justify the financial expense of obtaining the patent;
(D) the applicant does not consider any patent to be of sufficient value to maintain an interest in obtaining the patent; or
(E) the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses.

Likewise, a change in circumstances that occurred subsequent to the abandonment of an application does not render "unintentional" the delay resulting from a previous deliberate decision to permit an application to be abandoned. These matters simply confuse the question of whether there was a deliberate decision not to continue the prosecution of an application with why there was a deliberate decision not to continue the prosecution of an application

MPEP 711.03(c)(II)(C).

The Office further notes that the abandonment of an application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as "unintentional" within the meaning of 37 CFR 1.137, where the applicant deliberately permits the application to become abandoned. See Application of G, 11 USPQ2d at 1380. Likewise, where the applicant deliberately chooses not to seek or persist in seeking the revival of an abandoned application, or where the applicant deliberately chooses to delay seeking the revival of an abandoned application, the resulting delay in seeking revival of the abandoned application cannot be considered as "unintentional" within the meaning of 37 CFR 1.137. 

In view of the above, the petition is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. No additional petition fee is required. This is not a final agency action within the meaning of 5 U.S.C. § 704. 



By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).